Citation Nr: 1001423	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
to reopen a claim for entitlement to service connection for 
hypertension.  The Veteran disagreed and perfected an appeal.

In an unappealed May 1979 decision, the Board denied 
entitlement to service connection for hypertension.

Issue not on appeal

In the October 2009 formal brief, the Veteran's 
representative contends that the issue of entitlement to 
service connection for tachycardia is on appeal to the Board.  
However, a review of the Veteran's VA claims folder reveals 
that the Veteran has not filed a substantive appeal regarding 
that issue after the RO's October 2006 statement of the case 
was issued.  Thus, the issue is not on appeal and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Board denied service connection for hypertension in 
May 1979; the Chairman of the Board has not ordered 
reconsideration of that decision.

2.  Evidence received since the May 1979 Board decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The May 1979 Board decision that denied service 
connection for hypertension is final.  38 U.S.C. § 4005 (b) 
(1976); 38 C.F.R. § 19.104 (1978).

2.  Since the May 1979 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
hypertension.  Over the years, he has contended several 
different bases for service connection.  In the current 
claim, he simply contends that he incurred hypertension 
during his active duty service and that he is therefore 
entitled to service connection.  The Board notes that 
separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final denial on all theories.  As 
such, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory. 
Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim despite 
prior adjudicative action by the RO which denied the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board will first address preliminary matters and then 
render a decision on the issue on appeal.
Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board has determined that the Veteran received proper 
notice as required by the Court in Kent supra.  The RO sent 
the Veteran a September 2004 letter which informed him that 
he was notified of a decision which denied service connection 
for hypertension and that the decision was final.  The 
Veteran was informed that in order to reopen his claim, he 
needed to present new and material evidence that  
hypertension was incurred or aggravated during his active 
duty service, and he was informed what constituted new and 
material evidence.  The Board notes that the language used in 
the letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  

The September 2004 letter, along with a July 2004 letter, 
provided the Veteran with notice that to show entitlement to 
service connection, the evidence needed to show that he had 
an injury in military service or a disease that began in or 
was made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in July 2005.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

The Veteran was not specifically informed of how VA 
determines a disability rating and an effective date.  
However, in light of the Board's denial of the Veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In this case, as is more thoroughly discussed below, the 
evidence required to reopen the claim would be evidence that 
the Veteran's hypertension was made worse during his active 
duty service.  VA is not required by statute to provide a 
medical examination or seek a medical opinion to establish 
that issue.  Moreover, the Board observes that VA has 
obtained the Veteran's service treatment records to the 
extent that they exist, and all private and VA records 
identified by the Veteran which may tend to support his 
claim.  Accordingly, the Board finds that under the 
circumstances of this case VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
actions pursuant to the VCAA need be undertaken on the 
Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran elected on his August 2005 VA Form 9 not 
to present evidence and argument in support of his claim at a 
hearing before a Veterans Law Judge.    

Analysis
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"]. It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).




Finality/new and material evidence

Board decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1100 (2009).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Factual background

The 'old' evidence

At the time of the May 1979 Board decision, the evidence 
included the Veteran's service treatment records, statements 
by the Veteran regarding the etiology of his hypertension, 
and medical records from private and VA medical 
practitioners.  In essence, the evidence showed that the 
Veteran had a pre-existing labile hypertension at the time of 
his induction into service.  Service treatment records also 
showed blood pressure readings of 130/70 and a determination 
his blood pressure was within normal limits during his 
participation in a volunteer research study, and blood 
pressure readings of 138/90 at the time of his discharge 
physical.

Evidence also showed that a February 1970 blood pressure 
reading was 128/80 and a conclusion that no abnormalities 
were found.  A May 1977 physical showed a diagnosis of 
hypertension.  A November 1977 VA examination report 
indicates that the Veteran stated he had no particular 
difficulties regarding blood pressure following his discharge 
and that several months prior to the examination, he had been 
refused employment due to elevated blood pressure readings.  
At the November 1977 examination, a blood pressure was 
reported as 170/130, and a diagnosis of essential 
hypertension was made.  At an August 1978 hearing, the 
Veteran stated that during his pre-induction physical, he had 
been informed that his blood pressure was high.  

The May 1979 decision

The Board's May 1979 decision essentially determined that the 
Veteran had a high blood pressure condition which was noted 
upon induction and that there was no evidence that the 
condition had been aggravated during service.  In terms of 
Hickson, supra, the Board found elements (1) and (2), a 
current diagnosis of high blood pressure and a high blood 
pressure condition during service were satisfied, but that 
element (3), medical evidence that the Veteran's pre-existing 
high blood pressure condition had been aggravated during 
service, was not found.

Additional evidence

The evidence submitted since the May 1979 decision includes 
numerous diagnoses of hypertension, and high blood pressure 
readings in the context of medical reports regarding the 
Veteran's ongoing cardiovascular medical problems.  The Board 
observes that the medical evidence submitted since the May 
1979 decision includes reports regarding the status of the 
Veteran's cardiovascular condition after the late-1981 
myocardial infarction event.  

The Veteran has also submitted two articles in support of his 
claim.  The first, received by VA in September 2004, is a 
clipping from the Diabetes Forecast, October 2004 issue, 
stating the then new government guideline definition of high 
blood pressure (120/80 or above) and how it increases the 
risk of heart attack, stroke and diabetes complications.  The 
second, received by VA in March 2005, is from the Diabetes 
Forecast April 2005 issue entitled "White Coat Hypertension 
Not So Harmless After All."

Finally, the Veteran has made several statements regarding 
the etiology of his current hypertension condition.  In a 
November 1990 statement, the Veteran stated that he developed 
labile hypertension during his participation in a "human 
research experimental trials."  In a September 2004 
statement, the Veteran stated that since the new guidelines 
for hypertension is 120/80 and all of his blood pressure 
readings in service were above 120/80 that he had chronic 
hypertension during service.  In a statement of August 2005, 
the Veteran stated that because the Board found in the May 
1979 decision that he had labile hypertension during service, 
he was entitled to service connection.  

Discussion

As indicated in the Introduction, the Board denied the 
Veteran's claim for service connection for hypertension in a 
May 1979 decision which was not appealed by the Veteran.  
That decision is final.  See 38 U.S.C. § 4005 (b) (1976); 38 
C.F.R. 
§ 19.104 (1978).  The Veteran now seeks to reopen his claim.  

As explained above, the Veteran's claim for service 
connection for hypertension may only be reopened if he 
submits new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009) 
and Evans, supra.  In this case, there must be new and 
material evidence that his pre-existing labile hypertension 
condition was made worse during his active duty service.

The Board has thoroughly reviewed the record and has 
determined that there is no evidence regarding whether the 
Veteran's pre-existing hypertension condition was made worse 
during service.  The articles submitted by the Veteran do not 
address this issue in the least degree, nor could they; they 
are generic articles which do not specifically address the 
Veteran's condition.  Thus, even accepted as true, they have 
no bearing on the facts at issue in the Veteran's claim.  
Moreover, the statements of the Veteran, to the extent that 
they can be construed to address the issue of etiology, do 
not address whether his hypertension condition was made 
worse.  Nor do they carry any probative value in 
determination of whether new and material evidence has been 
submitted.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."  Neither do the Veteran's statements 
constitute new evidence because similar statements were 
considered by the Board in making the May 1979 decision.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the 
Veteran's statements are not sufficient to reopen the claim.

In sum, the Board finds that there is no new evidence of 
whether the Veteran's pre-existing high blood pressure 
condition was made worse during his active duty service.  
Thus, there is no "new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim."  See Evans supra.  In the 
absence of such evidence, the Veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal remain denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for 
hypertension is not reopened.  The benefit sought on appeal 
remains denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


